Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aleem et al., US PGPUB 2020/0142497 hereinafter referenced as Aleem in view of Schut, US PGPUB 2020/0353868.

As to claim 1, Aleem discloses a method of controlling an apparatus having a display, 
wherein the method combines gaze-based control with scanning-based control for controlling the apparatus, the method comprising: receiving, from an eye-tracking device, an input representing a point of a gaze of a user (e.g. infrared detector 144, fig. 1); 
identifying a gaze target location on the display based on the received input (wherein tracking the gaze position of the eye in the target space may further include detecting reflections of the infrared light signals from the eye for each scan and determining the gaze position of the eye in the target space from the detected reflections of the infrared light signals for each scan).
 Alleem does not explicitly disclose the display comprises a plurality of zones; selecting, from the plurality of zones, a zone of the display based on the identified gaze target location; and in response to selecting the zone of the display, performing scanning control within the selected zone.
However, in the same endeavor, Schut discloses the display comprises a plurality of zones (e.g. each location of array of icon 54, fig. 3A); 
selecting, from the plurality of zones, a zone of the display based on the identified gaze target location ([0020] the eye gaze position may identify an icon selected by the user from an array of icons); and 
in response to selecting the zone of the display, performing scanning control within the selected zone ([0003] the apparatus comprises a display device comprising a display screen configured to present display data and a scanning device configured to capture image data in a field of view. The field of view comprises a viewing region of the display device).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Aleem to further include Schut’s gaze tracking method in order to activate desired function accurately.

As to claim 6, Aleem discloses an apparatus configured to combine gaze-based control with scanning-based control for controlling the apparatus, the apparatus comprising: an eye-tracking device (e.g. eye tracking system 100, fig. 1); 
a display (the display part of the wearable heads-up display system of fig. 9 includes an optical splitter 532, which may have the same structure as optical splitter 132 of the eye tracking system, but for visible light); 
a processor (processor 128, fig. 9); and 
a memory (memory 160, fig. 9) comprising instructions executable by the processor whereby the apparatus is operative to: receive, from the eye-tracking device, an input representing a point of a gaze of a user (e.g. infrared detector 144, fig. 1); 
identify a gaze target location on the display based on the received input (wherein tracking the gaze position of the eye in the target space may further include detecting reflections of the infrared light signals from the eye for each scan and determining the gaze position of the eye in the target space from the detected reflections of the infrared light signals for each scan). 
Alleem does not explicitly disclose the display comprises a plurality of zones; selecting, from the plurality of zones, a zone of the display based on the identified gaze target location; and in response to selecting the zone of the display, performing scanning control within the selected zone.
However, in the same endeavor, Schut discloses the display comprises a plurality of zones (e.g. each location of array of icon 54, fig. 3A); 
select, from the plurality of zones, a zone of the display based on the identified gaze target location ([0020] the eye gaze position may identify an icon selected by the user from an array of icons); and 
in response to selecting the zone of the display, performing scanning control within the selected zone ([0003] the apparatus comprises a display device comprising a display screen configured to present display data and a scanning device configured to capture image data in a field of view. The field of view comprises a viewing region of the display device).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Aleem to further include Schut’s gaze tracking method in order to activate desired function accurately.

As to claim 19, Aleem discloses a non-transitory computer-readable storage medium comprising computer-readable instructions stored thereon which, when executed by at least one processor, cause the at least one processor to perform operations ([0036] the non-transitory processor-readable storage medium stores data and/or processor-executable instructions that, when executed by the processor, cause the eye tracking system to perform) comprising: 
receiving, from an eye-tracking device, an input representing a point of a gaze of a user (e.g. infrared detector 144, fig. 9); 
identifying a gaze target location on the display based on the received input (wherein tracking the gaze position of the eye in the target space may further include detecting reflections of the infrared light signals from the eye for each scan and determining the gaze position of the eye in the target space from the detected reflections of the infrared light signals for each scan). 
Alleem does not explicitly disclose the display comprises a plurality of zones; selecting, from the plurality of zones, a zone of the display based on the identified gaze target location; and in response to selecting the zone of the display, performing scanning control within the selected zone.
However, in the same endeavor, Schut discloses the display comprises a plurality of zones (e.g. each location of array of icon 54, fig. 3A); 
selecting, from the plurality of zones, a zone of the display based on the identified gaze target location ([0020] the eye gaze position may identify an icon selected by the user from an array of icons); and 
in response to selecting the zone of the display, performing scanning control within the selected zone ([0003] the apparatus comprises a display device comprising a display screen configured to present display data and a scanning device configured to capture image data in a field of view. The field of view comprises a viewing region of the display device).   
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Aleem to further include Schut’s gaze tracking method in order to activate desired function accurately.

As to claim 2, the combination of Aleem and Schut discloses the method according to claim 1. The combination further discloses performing the scanning control comprises performing the scanning control only within the selected zone (Aleem, [0083] a general procedure for determining the mapping function F1 may include displaying markers in the target space in a predetermined sequence).  

As to claim 3, the combination of Aleem and Schut discloses the method according to claim 1. The combination further discloses performing scanning control prior to receiving the input representing the point of the gaze of the user, wherein the input representing the point of the gaze of the user is received during the scanning control (Aleem, [0069] the scan position may be used to determine a point in a scan space from which the reflection of infrared light originated).  

As to claim 4, the combination of Aleem and Schut discloses the method according to claim 1. The combination further discloses identifying the gaze target location further comprises: outputting auditory feedback to guide the user in an interaction process of the user with the apparatus (Schut, [0028] the indicator bar 28 may be adjacent to the display screen 26 and may comprise a plurality of lights, such as a plurality of LEDs and/or a plurality of audio or speaker devices).  

As to claim 5, the combination of Aleem and Schut discloses the method according to claim 1. The combination further discloses identifying the gaze target location further comprises detecting a confirmation signal (Schut, [0020] the authentication device may confirm the identity of the user by ensuring that the user can identify the user icon displayed on the authentication device).  
 
As to claim 7, the combination of Aleem and Schut discloses the apparatus of claim 6, The combination further discloses the memory comprises instructions executable by the processor whereby the apparatus is operative to perform the scanning control only within the selected zone (Aleem, [0069] the scan position may be used to determine a point in a scan space from which the reflection of infrared light originated).  

As to claim 8, the combination of Aleem and Schut discloses the apparatus of claim 6. The combination further discloses the memory comprises instructions executable by the processor whereby the apparatus is operative to perform scanning control prior to receiving an input representing the point of the gaze of the user and wherein the input representing the point of the gaze of the user is received during the scanning control (Aleem, [0069] the scan position may be used to determine a point in a scan space from which the reflection of infrared light originated).  

As to claim 9, the combination of Aleem and Schut discloses the apparatus of claim 6. The combination further discloses the memory comprises instructions executable by the processor whereby the apparatus is operative to output auditory feedback via an audio output device to guide a user in an interaction process of the user with the apparatus (Schut, [0028] the indicator bar 28 may be adjacent to the display screen 26 and may comprise a plurality of lights, such as a plurality of LEDs and/or a plurality of audio or speaker devices).  

As to claim 10, the combination of Aleem and Schut discloses the apparatus of claim 6. The combination further discloses the memory comprises instructions executable by the processor whereby the apparatus is operative to detect a confirmation signal (Schut, [0020] the authentication device may confirm the identity of the user by ensuring that the user can identify the user icon displayed on the authentication device).  

As to claim 11, the combination of Aleem and Schut discloses the apparatus of claim 10. The combination further discloses the memory comprises instructions executable by the processor whereby the apparatus is operative to detect a gaze target fixating at the gaze target location for a predetermined length of time (Aleem, [0059] the length of time over which a gaze position of eye 200 is tracked may be referred to as “eye tracking period”).  

As to claim 12, the combination of Aleem and Schut discloses the apparatus of claim 10. The combination further discloses the memory comprises instructions executable by the processor whereby the apparatus is operative to detect a blink based on information provided by the eye-tracking device (Schut, [0070] The extra information available per scan period from the M sub-scans can be exploited in real-time eye tracking applications, e.g., to improve the accuracy and robustness of eye tracking, to increase the sampling frequency of eye tracking, to make predictions about eye movement, or to determine if the eye is experiencing fatigue, which may be used to trigger other human-computer interaction (HCl) functions).  

As to claim 13, the combination of Aleem and Schut discloses the apparatus of claim 10. The combination further discloses the memory comprises instructions executable by the processor whereby the apparatus is operative to detect a saccade based on information provided by the eye-tracking device (Aleem, [0071] to draw a raster pattern using vertical scanning, the optical scanner moves a spot beam back and forth between line AB and DC at a relatively fast speed, appearing as scan lines 304).  

As to claim 14, the combination of Aleem and Schut discloses the apparatus of claim 10. The combination further discloses the memory comprises instructions executable by the processor whereby the apparatus is operative to detect a contact-required input provided by the physical input device (Schut, [0028] The user 22 may adjust the position of the eyes 15 by physically moving the head of the user 22 or by physically adjusting an orientation of the display assembly 12).  

As to claim 15, the combination of Aleem and Schut discloses the apparatus of claim 10. The combination further discloses the memory comprises instructions executable by the processor whereby the apparatus is operative to detecting an audio input provided by an audio sensing device (Schut, [0028] the indicator bar 28 may be adjacent to the display screen 26 and may comprise a plurality of lights, such as a plurality of LEDs and/or a plurality of audio or speaker devices).  

As to claim 16, the combination of Aleem and Schut discloses the apparatus of claim 10. The combination further discloses the memory comprises instructions executable by the processor whereby the apparatus is operative to select the zone of the display only in response to detecting the confirmation signal (Schut, [0020] the authentication device may confirm the identity of the user by ensuring that the user can identify the user icon displayed on the authentication device).  

As to claim 17, the combination of Aleem and Schut discloses the apparatus of claim 10. The combination further discloses the memory comprises instructions executable by the processor whereby the apparatus is operative to present a graphical representation of the plurality of zones on the display to guide a user in an interaction process of the user with the apparatus by making selectable zones viewable on the display (Aleem, [0004] in wearable heads-up displays, eye tracking can enable a variety of functionalities, such as influencing where content is displayed in the field of view of the user, conserving power by not displaying content that is outside of the field of view of the user).  

As to claim 18, the combination of Aleem and Schut discloses the apparatus of claim 10. The combination further discloses the apparatus is an apparatus selected from the group consisting of: a computer, a tablet computer, and a desktop computer (Aleem, [0104] Logic and/or the information can be embodied in any processor-readable medium for use by or in connection with an instruction execution system, apparatus, or device, such as a computer-based system, processor-containing system, or other system that can fetch the instructions from the instruction execution system, apparatus, or device and execute the instructions associated with logic and/or information).  

20. (Canceled)  

As to claim 21, the combination of Aleem and Schut discloses the non-transitory computer-readable storage medium of claim 19. The combination further discloses performing scanning control prior to receiving the input representing the point of the gaze of the user, wherein the input representing the point of the gaze of the user is received during the scanning control (Aleem, [0069] the scan position may be used to determine a point in a scan space from which the reflection of infrared light originated).   

Response to Arguments
Applicant’s arguments with respect to claims 1, 6 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        9/2/2022